Taft, C. J.,
dissenting. In quoting from the decision of the Board of Tax Appeals, the majority opinion includes the finding of fact that “the premium company also made cash sales on merchandise appearing in its catalog during the audit period” at “a ‘price’ determined by the number of coupons stated in the catalog, as being required for any item, less 33-1/3Jo.” However, the majority opinion omits the finding of fact that “these strictly cash sales total $39,939,” a substan*50tial amount, and further omits the following significant findings:
“In the event a customer or consumer held coupons insufficient in number to permit him to acquire a specific item he was allowed to make up the difference in cash. The amount of cash so required was the difference between the amount of coupons presented and the number required, discounted by 33-1/3%.”
It is apparent, therefore, from the findings of fact by the Board of Tax Appeals and the undisputed evidence, that every item in appellants’ warehouse had a coupon “price” which was easily translated into a cash price by an invariable formula. That cash price was always 66-2/3% of the coupon price in cents.
If, as is conceded, the price is to be determined at the time that the coupons are delivered to appellants for an item of merchandise and if, as the statute (Section 5739.01 (H), Revised Code) specifies, “ ‘price’ means the aggregate value in money of anything paid or delivered or promised to be paid or delivered” (here, only the coupons), I cannot comprehend how the price for sales tax purposes can be more than 66-2/3% of the coupon price converted into cents.
Griffith, J., concurs in the foregoing dissenting opinion.